GOF SA-6 12/13 SUPPLEMENT DATED DECEMBER 3 , 2013 TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Franklin Templeton International Trust Franklin Templeton Global Allocation Fund The Statement of Additional Information is amended as follows: The following is added to the end of the section entitled “Management and Other Services”: Fund Records Held by Custodian The Fund’s custodian, The Bank of New York Mellon, located at 100 Church Street, New York, NY 10286, maintains certain books and records of the Fund that are required by applicable federal regulations. Please keep this supplement for future reference
